Citation Nr: 0425001	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  95-39 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic skin 
condition, to include hives, claimed as due either to 
Japanese encephalitis vaccination during service or to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to March 
1994 and had duty in the Southwest Asia theater of operations 
(Persian Gulf War service) from February 1, 1991 to February 
28, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
at Louisville, Kentucky.  

The claims file was transferred to from the Louisville, 
Kentucky RO to the Cleveland, Ohio RO in June 1997 and from 
there to the Detroit, Michigan RO in October 1999.

A personal hearing before a hearing officer of the RO was 
conducted in December 1994.  A hearing transcript is of 
record.

The Board remanded the claim in April 2001 for the 
development of additional evidence.  In a January 2003 
decision, the Board denied the claim.

The veteran appealed the decision of the Board to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (the Court).  

In March 2004, the parties filed a Joint Motion for An Order 
Vacating the Board Decision and Incorporating the Terms of 
This Remand (the Joint Motion).  In the Joint Motion, the 
parties observed that the evidence development that the Board 
had called for in its April 2001 Remand had not been 
accomplished fully and also identified other evidence 
development that should be undertaken by VA.  The parties 
thus requested in the Joint Motion that the claim be remanded 
to the Board so that it could take action to carry out this 
development and thereafter readjudicate the claim.  In April 
2004, the Court issued an order vacating the Board decision 
of January 2003 and directing readjudication of the claim in 
accordance with the terms of the Joint Motion.

The parties observed in the Joint Motion that the claims file 
contained the VA medical records of another veteran and 
corrective action needed to be taken by the Board.  The Board 
has taken corrective action to ensure that the mis-filed 
medical records are returned to their proper custodian.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As is observed in the Joint Motion, the directives contained 
in the Board's April 2001 Remand were not carried out in 
full.  The Board directed that on remand, a VA examination be 
performed and culminate in an examination report in which the 
examiner provided an opinion about the following question:  

...whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
any current skin disability is 
etiologically related to service, to 
include exposure to the Japanese 
Encephalitis vaccine.

A VA examination of the skin was performed in May 2002, but 
the opinion offered in the examination report addressed only 
the question whether the veteran had a skin disorder that was 
as likely as not etiologically related to his having been 
vaccinated against Japanese encephalitis during service.  The 
opinion did not consider the question whether the veteran had 
a skin disorder that was as likely as not etiologically 
related, on a direct basis, to a skin condition exhibited 
during his service.  

Thus, the May 2002 examination report did not fulfill the 
Board's directive in the April 2001 Remand concerning the 
medical opinion to be provided by the examiner.

VA must develop service connection claims by considering all 
potential service-related causes of the veteran's disability 
that are suggested by the evidence, whether known to, or 
asserted by, the claimant or not.  See Schroeder v. West, 212 
F.3d 1265, 1271 (Fed. Cir. 2000).

A remand by the Board confers on an appellant the right to 
VA's compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms, and "where . . . the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Thus, the claim must be remanded to the RO to ensure 
compliance with the directive set forth in the April 2001 
Remand concerning the medical opinion to be provided in the 
report concerning examination of the veteran's skin.  A new 
VA examination of the skin must take place.  

The Board notes that since filing his claim in March 1994, 
the veteran has received diagnoses of a skin disorder.  In 
the report concerning a June 1994 VA examination of the skin, 
the examiner stated diagnoses of "[d]ermatitis" and 
"[u]rticaria by history."  The report concerning a Persian 
Gulf Registry examination that the veteran underwent in June 
1994 indicates that the veteran had a history of hives 
treated with Seldane and Atarax and includes a system review 
noting that the veteran currently had pruritis and a rash.  
In the report concerning the May 2002 VA examination of the 
skin, the examiner stated an objective finding of 
"urticaria" and a diagnosis of "[d]ermal graphism."  

Therefore, the claim must be developed so that it may be 
adjudicated under theories of service connection in addition 
to undiagnosed illness, including the general ground of 
entitlement to service connection for disability resulting 
from an injury or disease incurred during service.  See 
38 C.F.R. § 3.303 (2003). 

The veteran also has suggested that he developed a skin 
disorder as a result of being vaccinated during service 
against Japanese encephalitis or as a result of being exposed 
to harmful chemicals generated by oil field fires while 
serving in the Persian Gulf.  His service medical records 
show that when examined upon his entrance into service, he 
was not found to have a disorder of the skin (although a scar 
and some tattoos were noted); that he was vaccinated against 
Japanese encephalitis twice in December 1991 and once in 
January 1992; that he was treated at a military medical 
facility at Kaneohe Bay, Hawaii in December 1993 for what he 
said was hives of two months' duration and assessed with 
"dermatographia" and prescribed medicine; and that he 
received follow-up treatment at the same facility for what he 
continued to describe as hives in December 1993 and in 
January 1994, each time assessed with "dermatographia" and 
continued on his medicine.  His service medical records also 
show that in June 1991, he was seen at the same military 
medical facility at Kaneohe Bay, Hawaii for complaints of 
exposure to a large amount of smoke from burning oil fields 
during his Gulf War service.  The record of this visit 
observed that the smoke was known to be "high in sulfur 
containing (sour) oil wells" and that during the time of his 
exposure to the smoke, he used "Pyrodostigmine Bromide and 
Ciproflaxin as NBC [non-bed care] adjunctive treatment for 
approximately 10 days."

In his personal hearing testimony of December 1994 and in his 
written statements, the veteran has averred that he has 
suffered from a skin disorder (involving rashes and itching 
and what he refers to as "hives") since the time of his 
separation from service in March 1994 through the present 
day.  In her own statement, dated in September 1996, his 
mother averred that the veteran had never had a problem with 
his skin before service but has had "hives" repeatedly 
since returning home.

The VA examination of the skin to be obtained on remand must 
be one that aids the Board in resolving the claim.  In this 
respect, it must accomplish several things.  

The examiner must provide in the examination report an 
opinion as to whether it is at least as likely as not (i.e., 
there is a 50 percent likelihood or better) that any skin 
disorder currently exhibited by the veteran is etiologically 
related to an incident of his service.  Such an incident of 
service to which a current skin disorder could be 
etiologically related could include "injuries," such as 
being vaccinated against Japanese encephalitis, being exposed 
to smoke from burning oil fields, or taking medicines such as 
pyrodostigmine bromide and ciproflaxin, or "disease," that 
is, the manifestation of a skin disorder during, but not upon 
entrance into, service.  The examiner should consider all 
possible etiologies for any skin disorder that is confirmed 
during the examination.  

In rendering the opinion, the examiner must address the 
exposure of the veteran to vaccine, other medicines, and, as 
he alleges, oil smoke during service, his treatment for a 
skin condition during service, his complaints of continuous 
symptoms of a skin disorder ("hives") during and after 
service, his mother's statement that he has had a problem 
with "hives" since leaving service, the existing 
examination reports, and any additional relevant medical and 
lay evidence that is obtained on remand.

In rendering the opinion, the examiner must reconcile the 
various medical terms that are used in the medical records to 
describe the veteran's skin disorder clinically, to include 
"urticaria," "dermatographia," and "dermal graphism" 
with each other and with the veteran's complaints concerning 
"hives."

In rendering the opinion, the examiner must consider and 
clarify whether the veteran had a chronic skin disorder 
during service and has a chronic skin disorder now.

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all medical records that 
are relevant to the claim and may be still outstanding.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  At his 
December 1994 personal hearing, the veteran testified that he 
was treated at the VA medical facility in Brecksville, Ohio 
for a skin disorder soon after his separation from service, 
but records of such medical treatment are not on file.  On 
remand of the claim, such records should be sought by the RO.  

The Board notes that this claim is subject to the Veterans 
Claims Assistance Act of 2000 (the VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) (the VCAA); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA applies to all claims for VA benefits filed 
on or after the November 9, 2000 date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  The instant claim was pending 
before VA on the effective date of this new law.

The development of evidence that is requested in this Remand 
and was requested in the Remand of April 2001 is required by 
the VCAA.  

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for VA 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  For a VA examination to be considered 
necessary under the VCAA to the decision of a claim, it must 
appear that there is competent evidence on file that a 
veteran has a current disability or persistent and recurring 
symptoms of disability that in turn may be associated with 
his active service but at the same time, the medical evidence 
on file is insufficient to resolve the claim.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain records pertinent to the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  When records needed to decide a 
claim for VA benefits are in the custody of a federal 
department or agency, VA must continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  

In addition, the VCAA requires that VA provide a claimant of 
VA benefits with notice concerning the evidence that is 
needed to substantiate the claim or claims.  The notice 
furnished by VA must inform the claimant, and the claimant's 
representative, if any, of any information and of any medical 
and lay evidence that VA determines is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must explain 
which evidence the claimant is finally responsible for 
obtaining and which evidence VA will attempt to obtain on the 
claimant's behalf.  Quartuccio, 16 Vet. App. at 186.  The 
notice must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The Board finds that the veteran and his representative 
should be provided on remand with a notice that satisfies the 
requirements of section 5103 of the VCAA and the implementing 
regulation and encompasses in its description of evidence 
that could substantiate the claim grounds of entitlement to 
service connection that appear to be relevant to this case.

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran with notice 
concerning the kind of evidence or other 
information that is required to 
substantiate the claim of entitlement to 
service connection for a skin disorder.  
In describing such evidence, the notice 
should take into account all grounds of 
entitlement to service connection 
appearing to be potentially relevant to 
this case.

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice must ask 
the veteran to submit all evidence in his 
possession that is pertinent to his 
claim.  

Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

2.  Regardless of whether a response is 
received to the notice requested in 
Paragraph 1, above, obtain all of the 
veteran's medical records documenting 
consultation or treatment for a skin 
condition that were prepared at the 
Brecksville, Ohio VA medical facility 
during 1994 or later.  

Document in the claims file the actions 
that were taken to secure these records, 
and provide appropriate notice to the 
veteran and his representative regarding 
records that could not be obtained.  
Attempts to obtain these records should 
continue unless and until it can be 
reasonably concluded that additional 
efforts would be futile.

3.  Then, schedule the veteran for a VA 
examination of the skin.  The claims file 
must be made available to the examiner 
and the examiner is requested to confirm 
that pertinent documents therein were 
reviewed.  All tests and studies thought 
necessary by the examiner should be 
performed.  

A complete rationale should be provided 
for the opinion and all conclusions 
stated in the examination report.

The examination report must contain the 
diagnoses of all the veteran's current 
disorders of the skin found or confirmed 
during the examination.

The examination report must reconcile the 
various medical terms that have been used 
in the medical records to describe the 
veteran's skin disorder, to include 
"urticaria," "dermatographia," and 
"dermal graphism" with each other and 
with the veteran's complaints concerning 
"hives."

The examination report must contain an 
opinion by the examiner concerning 
whether it is at least as likely as not 
(i.e., there is a 50 percent likelihood 
or better) that any skin disorder 
currently exhibited by the veteran is 
etiologically related to an incident of 
his service. 

If the examiner concludes by history, 
physical examination, and laboratory 
tests, the veteran's skin condition is 
not attributable to a known clinical 
diagnosis, the examiner should provide an 
opinion in the examination report as to 
(i) whether there are verifiable signs 
and symptoms of a chronic disability (to 
include one lasting six months or more or 
one exhibiting intermittent periods of 
improvement or worsening over a six-month 
period) associated with headaches, (ii) 
the earliest date those signs and 
symptoms of disability first became 
manifest, (iii) whether it appears that 
the undiagnosed illness was not incurred 
during or as a result of his Persian Gulf 
War service, and (iv) whether it appears 
that the undiagnosed illness is the 
result not of his Persian Gulf War 
service, but, rather, of his own 
misconduct, including any abuse of 
alcohol or drugs.

The opinion must consider all possible 
etiologies for any skin disorder that is 
confirmed during the examination.  Thus, 
the opinion must consider whether any 
skin disorder currently exhibited by the 
veteran could be etiologically related to 
"injuries" he received during service, 
such as being vaccinated against Japanese 
encephalitis, being exposed to smoke from 
burning oil fields, or taking medicines 
such as pyrodostigmine bromide and 
ciproflaxin, or developed from a 
"disease," that is, a skin disorder, 
manifested during, but not upon his 
entrance into, service.  The opinion must 
address the treatment that the veteran 
received for a skin condition during 
service, his complaints of continuous 
symptoms of a skin disorder ("hives") 
during and after service, his mother's 
statement that he has had a problem with 
"hives" since leaving service, the 
existing examination reports, and any 
additional relevant medical and lay 
evidence that is obtained on remand.

The opinion must clarify whether the 
veteran had a chronic skin disorder 
during service and has a chronic skin 
disorder now.

4.  Then, readjudicate the claim.  
Consider all possible relevant grounds of 
entitlement.  If a benefit sought on 
appeal is not granted in full, provide 
the veteran and his representative with a 
supplemental statement of the case.  
Include in the supplemental statement of 
the case citation to, and a discussion 
of, all statutory and regulatory 
provisions concerning the grounds of 
entitlement considered.  Allow the 
veteran and his representative 
appropriate time in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

